EXHIBIT 10.3

AMENDMENT TO
ASTORIA FINANCIAL CORPORATION
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT WITH EXECUTIVE OFFICER

     This Amendment to the Amended and Restated Employment Agreement (the
“Restated Employment Agreement”) entered into as of January 1, 2000 by and
between Astoria Financial Corporation, a business corporation organized and
operation under the laws of the State of Delaware (the “Company”) and Monte N.
Redman (the“Executive”) is entered into as of August 15, 2007.

WITNESSETH:

     WHEREAS, the Company and Executive have previously entered into the
Restated Employment Agreement which remains in full force and effect; and

      WHEREAS, the Company has realigned its executive management staff; and

     WHEREAS, prior to such realignment the Executive served as Executive Vice
President and Chief Financial Officer; and

     WHEREAS, following such realignment Executive has agreed to continue to
serve as President and Chief Operating Officer; and

     WHEREAS, the Board of Directors of the Company has determined that it is in
the best interests of the shareholders of the Company to rescind the Company’s
mandatory retirement policy for executive officers;

     NOW THEREFORE, in consideration of the premises and the mutual covenants
and conditions hereinafter set forth, the Company and Executive hereby agree to
amend the Restated Employment Agreement as follows from and after the date
hereof:

      A)     

Section 3. Duties. of the Restated Employment Agreement is amended to replace
the title Executive Vice President and Chief Financial Officer with the title
President and Chief Operating Officer where it appears in such Section.

    B)     

Section 4. Cash Compensation. of the Restated Employment Agreement is amended to
replace the salary set forth in such Section from an initial annual rate of Four

 

Page 1 of 4

--------------------------------------------------------------------------------




       

Hundred Ten Thousand Dollars ($410,000) to an initial annual rate of Eight
Hundred Thousand Dollars ($800,000) which the Company and Executive acknowledge
is Executive’s current rate of annual salary.

    C)     

Section 9. Termination of Employment with Severance Benefits. of the Restated
Employment Agreement is amended by amending Section 9(a)(i)(A) by replacing the
title Executive Vice President and Chief Financial Officer with the title
President and Chief Operating Officer where it appears in Section 9(a)(i)(A).

    D)     

Section 9. Termination of Employment with Severance Benefits. and Section 18.
Notices. of the Restated Employment Agreement are amended by amending Section
9(b) and Section 18 to provide that the address of Thacher Proffitt & Wood is
Two World Financial Center, New York, New York 10281.

    E)     

Section 10. Termination without Additional Company Liability. of the Restated
Employment Agreement is amended by deleting Section 10(a)(v).

    F)     

Section 33. Compliance with Section 409A of the Code. is added to the Restated
Employment Agreement to state as follows:

          Section 33. Compliance with Section 409A of the Code.           In the
event that this Agreement is construed to be a non-qualified deferred
compensation plan described in section   409A of the Code, the Agreement shall
be operated, administered and construed so as to conform to the requirements of
section 409A.


Page 2 of 4

--------------------------------------------------------------------------------




      G)     

The Restated Employment Agreement is in all other respects confirmed and
ratified and the Restated Employment Agreement, as amended by this amendment
remains in full force and effect.

 

     IN WITNESS WHEREOF, the Company has caused this Amendment to be executed
and Executive has hereunto set his hand, all as the 15th day of August 2007.


Attest:   ASTORIA FINANCIAL CORPORATION


 

/S/ Alan P. Eggleston   By: /S/ George L. Engelke, Jr. Alan P. Eggleston   Name:
George L. Engelke, Jr.     Title: Chairman and Chief Executive Officer   [Seal]
                /S/ Monte N. Redman     Monte N. Redman


Page 3 of 4

--------------------------------------------------------------------------------




STATE OF NEW YORK
)
   
)
SS.:
COUNTY OF NASSAU
)
 


     On this 15th day of August 2007, before me, the undersigned, personally
appeared George L. Engelke, Jr., personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.

    /S/ Marygrace Farruggia    
          Notary Public
    Marygrace Farruggia     Notary Public, State of New York     No. 4998931    
Qualified in Suffolk County     Commission Expires 7/13/2010



STATE OF NEW YORK
)
   
)
SS.:
COUNTY OF NASSAU
)
 


     On this 15th day of August 2007, before me, the undersigned, personally
appeared Monte N. Redman, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

    /S/ Marygrace Farruggia    
          Notary Public
    Marygrace Farruggia     Notary Public, State of New York     No. 4998931    
Qualified in Suffolk County     Commission Expires 7/13/2010


Page 4 of 4

--------------------------------------------------------------------------------